Citation Nr: 1535551	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-33 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) with depression, evaluated as 50 percent disabling.
 
2.  Entitlement to an effective date earlier than August 17, 2010 for a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Albuquerque, New Mexico Regional Office (RO) of the Department of Veterans Affairs (VA) which granted entitlement to service connection for PTSD and assigned a 30 percent initial disability rating. 

A hearing before a Decision Review Officer was held in January 2009; a transcript is of record.

A March 2011 rating decision increased the rating for PTSD to 50 percent, effective May 4, 2006.  In May 2013 the Board granted a 70 percent rating for PTSD with depression from August 17, 2010, and continued the 50 percent rating prior to August 17, 2010.  The Veteran appealed.  In December 2013 the United States Court of Appeals for Veterans Claims vacated the Board's decision to the extent that it assigned no more than a 50 percent rating for posttraumatic stress disorder prior to August 17, 2010.

In May 2014 the Board remanded the claim of entitlement to an initial rating for posttraumatic stress disorder higher than 50 percent prior to August 17, 2010.  The Board also found a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders to be intertwined.  There has been substantial compliance with the remand directives, such that the issues are now appropriately before the Board.

The issues of entitlement to service connection for chronic obstructive pulmonary disease, a spine disorder, deep vein thrombosis, an enlarged prostate, and  have been raised by the record in a January 2009 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of an earlier effective date prior to August 17, 2010 for a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to August 17, 2010, the Veteran's service-connected PTSD with depression more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to near continuous depression affecting the ability to function independently, irritability, difficulty getting along with others, social isolation with few exceptions similar to the inability to establish and maintain effective relationships and occupational impairment.

2.  Manifestations of total occupational and social impairment due to posttraumatic stress disorder were not shown prior to August 17, 2010.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, prior to August 17, 2010, the criteria for an initial 70 percent rating, but no higher, for PTSD with depression have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim.  The Veteran was afforded a VA examination in June 2014, and the report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD with depression is rated under Diagnostic Code 9411, which provides for a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 

The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

According to the DSM-IV, a global assessment of functioning score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

In July 2006, a private provider submitted a statement that she treated the Veteran in the mid-1980s.  She recalled that the appellant reported being the victim of a sexual assault and rape while serving in the Army and that the Veteran was continuing to struggle with the psychological ramifications of the attack decades later.

The Veteran submitted a private psychological examination by R. Hillman, M.D. in August 2006.  The examiner noted that the Veteran experienced many emotional problems, was fearful of going to bed, was constantly preoccupied with thoughts of the rape, and was very angry at the incident itself and the fact that the Army did not support him.  Since the rape, the Veteran reported being unable to be close to or to trust others.  The examiner noted that the Veteran reported problems with intimacy, would react violently if someone shook him to awaken him, and could not deal with authority figures.  He noted that the Veteran reported having constant thoughts about being raped and had symptoms of depression, which he tried to deal with by controlling his environment.  The examiner noted that the Veteran reported many incidents of suicidal ideation prior to becoming sober.  On mental status examination, the examiner found the Veteran to be moderately to markedly depressed.  There was no evidence of psychotic ideation.  The examiner provided an Axis I diagnosis of severe, chronic PTSD and a global assessment of functioning score of 45.

In December 2006 a VA examiner noted that the Veteran reported having frequent symptoms of depression and mild to moderate PTSD.  The Veteran reported that he had problems holding a job due to his irritability, lack of trust, and difficulty with authority.  The Veteran explained that he was fearful of others and isolated himself.  He reported that he had two good friends, but was otherwise socially isolated.  The examiner noted that the Veteran's psychosocial status was in the low average range and that this status represented a decrease from his reported status prior to military service.

On mental status evaluation, the Veteran was articulate and had no difficulty with communication.  There was no evidence of delusions or hallucinations.  The Veteran denied current and past suicidal or homicidal thoughts.  He was well groomed and oriented.  The Veteran reported short term memory loss and difficulties with concentration.  The Veteran reported being rigid and obsessive in his habits, while denying frank obsessive or ritualistic behavior.  He denied panic attacks.  The examiner noted that the Veteran endorsed depressed mood, low concentration, and feelings of guilt, pessimism, worthlessness and low energy.  The examiner stated that the Veteran had not shown any signs of impaired impulse control.  The Veteran's sleep was adequate. 

The examiner concluded that the Veteran met the DSM-IV stressor criteria for PTSD.  The examiner noted the Veteran's reports of being fearful and less trusting of others; having difficulty with authority; being irritable and isolative, and experiencing daily intrusive memories of the event.  The examiner noted that the Veteran reported nightmares occurring several times per week, heightened physiological arousal (irritability, anxiety and difficulty sleeping), and avoiding treatment for PTSD because the VA treatment triggered memories of the military.  The examiner noted that the Veteran appeared to be having frequent symptoms, in the mild to moderate range.  He provided an Axis I diagnosis of PTSD and a global assessment of functioning score of 60.  The examiner stated that the Veteran had a good prognosis for improvement if he received targeted exposure treatment focused on the military sexual trauma.

VA treatment records show that in July 2007, a PTSD and depression screen was positive.  The Veteran reported that he was nervous all the time, angry, and struggled with social phobia.  An August 2007 note assigned the Veteran a global assessment of functioning score of 45.  The Veteran reported that other than his wife and a few Veterans he did not have friends.  He indicated that he had not worked in 11 years.  The Veteran reported difficulty trusting people and problems with authority figures, sleep difficulties, depression, anxiety, intense anger toward the military and government, avoidance of people, discomfort in group settings, intrusive thoughts and flashbacks.  He reported having nightmares, and being irritable.  A November 2007 psychiatric consultation noted the Veteran was alert and calm.  His speech was fluent; there was no evidence of a thought disorder, obsessions, delusions or compulsions.  The appellant was not homicidal or suicidal.  His mood was mildly anxious with a full range of affect.  The Veteran's symptoms were depressive, attentional, avoidance, re-experiencing, hyperarousal, and anergia.

Following a December 2007 examination Dr. R. Hillman opined that the Veteran suffered from suicidal thoughts, constant preoccupations of the sexual trauma, fear of going to sleep and severe problems with being touched while in bed.  The examiner noted that the Veteran was unable to be employed and had severe problems in social situations.  Dr. Hillman opined that the Veteran had frequent flashbacks of the rape incident, and intrusive thoughts, and needed ongoing psychotherapy.  The examiner provided a global assessment of functioning score of 40, which the examiner noted was indicative of the seriousness and chronicity of the Veteran's symptoms.

A December 2008 mental health note recorded that the Veteran was feeling depressed, but was not suicidal.  In a statement submitted in January 2009 the Veteran explained that he experienced daily, constant flashbacks, fear and anxiety, isolation and an inability to concentrate.  He reported that he blew up at his wife over ordinary things.  In July 2009, the Veteran was seen for an initial psychiatry evaluation.  The Veteran stated that his life was "incredibly good" but that his negative attitude was the problem.  The Veteran stated that he thought about suicide, but had no plan to kill himself.  He reported that his relationship with his wife was generally good.  An examination revealed a depressed mood and a global assessment of functioning score of 42 was assigned.  An August 2009 psychiatry note revealed that the Veteran worried about his health and engaged in compulsive behaviors.  The Veteran reported continuing to feel depressed.

At a January 2009 Regional Office hearing the Veteran described symptoms to include daily flashbacks, being short tempered and very critical and controlling, and reacting violently when startled.  He reported having been in at least seven failed relationships and having spent long periods of unemployment.

In a statement received in January 2009 the Veteran's wife described the symptoms that she witnessed as including daily, small-scale panic attacks and larger-scale panic attacks weekly or monthly.  She described his panic attacks as sometimes taking several days to recover from, and indicated that they could be triggered by small events.  She also described the Veteran's difficulty in comprehending tasks or projects she requested him to do, resulting in him feeling useless and withdrawing from her.  She stated that the Veteran had difficulty remembering things, and obsessed over finding misplaced items.  She described how the Veteran had social difficulties including being critical of new acquaintances and isolating himself in social situations.  She indicated that he had not worked for ten years due to his mental health problems.

Subsequent treatment notes in 2009 show that the Veteran continued to experience high levels of anxiety and depression, apparently with an obsessive quality.  He also had difficulty sleeping.

In February 2014, C. Wood, Ph.D., a rehabilitation counselor, provided an employability assessment in which he evaluated the Veteran's PTSD and opined as to the symptoms severity over time.  Dr. Wood described the Veteran's long-term symptoms, to include very frequent nightmares, flashbacks, and impairment in focus and concentration.  Dr. Wood reviewed numerous treatment records reflecting symptoms since 2006 to include anxiety and social phobia as well as anger.  Dr. Wood summarized the Veteran's functional limitation from PTSD to include short-term memory and concentration deficits that would compromise his work ability, including inability to interact successfully with coworkers and supervisors.  He opined that the Veteran was unable to secure and follow substantially gainful employment dating at least back to 2006. 

After considering the totality of the record in light of the doctrine of reasonable doubt the Board finds the evidence supports a 70 percent disability rating throughout the course of this appeal, and no higher for the Veteran's PTSD with depression.  The evidence demonstrates that the Veteran had significant impairment due to such symptoms as anger, depression, difficulty sleeping, hypervigilance, and anxiety.  He also reported that he experienced irritability, social isolation, and conflict with others.  His wife reported that the Veteran demonstrated memory difficulties and obsessive tendencies.  It appears that the Veteran experienced impairment in most areas, considering work, family, judgment, thinking and mood.  

Specifically, the Veteran had great difficulty being around others and learning or memorizing the necessary skills to perform new tasks, thus affecting his work.  Regarding family, he was impaired in that he had angry outbursts towards his wife and did not engage in social outings with her.  For example, the Veteran was so socially reclusive that he reportedly made up excuses to not attend events with her and friends.  His judgment was impaired, and tainted by an inability to trust others.  His thinking was characterized by intrusive thoughts, frequent flashbacks, suicidal ideation, and preoccupations of sexual trauma.  His mood revealed symptoms such as irritability, depressiveness, and anxiety.  The Veteran's symptoms were of varying severity, frequency and duration.  For example, he has been described as experiencing daily small panic attacks and up to weekly intense attacks that can take several days to recover from, and having "high" levels of anxiety and depression.

Although the Veteran experienced some variation in PTSD symptomatology, his symptoms more nearly approximate those associated with a 70 percent rating.  Though he did not meet all the criteria for a 70 percent rating, it is apparent that the Veteran's symptoms, especially his depression, irritability, social isolation, conflict with others, and avoidance behavior were of the frequency, severity, and duration to have rendered the Veteran impaired in his social and occupational functioning in most areas throughout the pendency of this appeal.  Mauerhan.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the appellant's favor and finds that a 70 percent rating for PTSD with major depressive disorder is appropriate. 

With respect to whether the Veteran is entitled to a schedular rating in excess of 70 percent for his PTSD with depression, the preponderance of the evidence is against finding that the appellant demonstrated total occupational and social impairment.  The Veteran's symptoms were not of the frequency, severity, and duration to have rendered him totally impaired from a social and occupational functional perspective.  On the contrary, the record shows that the Veteran maintained some social relationships and he had been married for over 16 years.  Moreover, despite the opinion of Dr. Wood, there is no evidence that the appellant's posttraumatic stress disorder prior to August 17, 2010 caused such symptoms as a gross impairment in his thought processes or communication abilities.  There is no evidence that the disorder caused such symptoms as persistent delusions or hallucinations, that the claimant engaged in grossly inappropriate behavior, or that he was in persistent danger of hurting self or others.  Finally, there was no evidence that the Veteran could not maintain minimal personal hygiene, that he was disoriented to time or place, or that he could not remember names of close relatives, own occupation, or own name.  As noted below, however, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to August 17, 2010, is being remanded.  

The Board has considered whether to issue staged ratings, but finds them not appropriate under the circumstances. 

Finally the law provides that the VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD with depression is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for PTSD shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 70 percent rating for PTSD with depression prior to August 17, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In a July 2014 rating decision VA granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, effective August 17, 2010.  In January 2015, the Veteran filed a notice of disagreement for an earlier effective date for that award and the RO has yet to issue a statement of the case.  Therefore, the claim must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issue of entitlement to an effective date earlier than August 17, 2010 for a total disability evaluation based on individual unemployability due to service connected disorders.  If, and only if, the Veteran timely perfects an appeal, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


